DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  The previous §112(a)/(b) rejections have been withdrawn due to amendments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1 in line 26, the claim recites, “a second analyst” but should recite “the second analyst” since the term was previously introduced.  Claims 5 and 16 contain similar errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-11, 13-14, 16, 18, 19, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cetintemel et al. (hereinafter Cetintemel), Self-Adaptive User Profiles for Large-Scale Data Delivery, in view of Bailey et al. (hereinafter Bailey), U.S. Patent Application Publication 2008/0140647, further in view of Agarwal et al. (hereinafter Agarwal), U.S. Patent 8,538,768.
Regarding Claim 1, Cetintemel discloses a system for deploying a computer-based discovery avatar on a data repository, the system comprising:
one or more processors [“push-based WWW page dissemination” Abstract; Note: push-based WWW page dissemination requires a computer which has a processor]; 
a data repository having stored thereon a plurality of documents [“Internet” pg. 1, col. 1, line 27]; 
a memory having stored thereon a set of instructions [“push-based WWW page dissemination” Abstract; Note: push-based WWW page dissemination requires a computer which has memory and instructions] that when executed by the one or more processors causes the system to: 
identify data features from the plurality of documents [“a term is a word that exists in the document” pg. 3, col. 1, line 22];
generate a tokenized data source from the plurality of documents [“each document is represented as a vector of term and weight pairs” pg. 3, col. 1, lines 18-19];
analyze extracted data features from the tokenized data source to identify a data cluster, wherein the data cluster includes a plurality of data elements associated with identifiers and extracted data features that share an attribute [“profile can also be represented as a vector (or a collection of vectors), which can be derived from the previously judged document vectors.” pg. 3, col. 1, lines 10-12; Figures 1, 2; “clustering document vectors” pg. 4, line 1]; 
select a first source datum and a second source datum from the plurality of data elements according to the identifiers within the data cluster [“Relevance feedback” §2.2, lines 1-3]; 
determine: a first score for the first source datum based on data representative of a relevance of the first source datum to a substantive topic of a first analyst and at least a second analyst [“Users provide feedback to the system about the data items” pg. 2, col. 1, lines 30-31]; and 
a second score for the second source datum based on data representative of a relevance of the second source datum to the substantive topic [“Users provide feedback to the system about the data items” pg. 2, col. 1, lines 30-31], 
compare the first score to the second score [“incremental feedback can update a query (or profile) for each individual document judgment that is received by the system. It is also possible to combine such judgments into groups and incorporate each group using a single update” pg. 3, col. 2, lines 24-28; Note: incremental feedback and/or grouping judgments involves comparing the scores]; and 
providing the computer-based discovery avatar for discovering content within the data repository, wherein activity of the computer-based discovery avatar is optimized based on the comparison of scores [“In order to effectively target the right information to the right people, push-based systems rely upon user profiles that indicate the general information types (but not necessarily the specific data items) that a user is interested in receiving. For users, profiles are a means of passively retrieving relevant information.” pg. 1, col. 1-2, lines 31-3].
However, Cetintemel fails to explicitly disclose wherein when executed by the one or more processors to determine the first score and the second score, the set of instructions further causes the system to determine the first score and the second score further based on a metadatum associated with the first analyst, and a metadatum associated with the at least a second analyst, and
Bailey discloses wherein when executed by the one or more processors to determine the first score and the second score, the set of instructions further causes the system to determine the first score and the second score further based on a metadatum associated with the first analyst, and a metadatum associated with the at least a second analyst [“it will calculate a score for other features based on the query and on other user metadata” ¶32].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel and Bailey before him at the time of invention, to modify the system of Cetintemel to incorporate use of metadata for scoring of Bailey.
Given the advantage of using more data, such as metadata, for scoring to improve score accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Cetintemel fails to explicitly disclose wherein the metadatum associated with the first and second analysts includes data representative of at least one of a skill, expertise, knowledge, training, experience, performance, title, and credentials of the first and second analysts.
Agarwal discloses wherein the metadatum associated with the first and second analysts includes data representative of at least one of a skill, expertise, knowledge, training, experience, performance, title, and credentials of the first and second analysts [“Including, but not limited to one or more of the following: a code name which does not include his real name; keywords of expertise; number of years experience in each area of expertise; degrees earned; number of years of school after completion of high school or college; companies worked for or schools/training programs attended in the past or present; age; language; neighborhood, city, state, and/or country of residence; quality score as judged by previous consumer interactions; compensation rate for consumer advice; and whether the expert is available at the actual moment of consumers query or within 1, 2, 5, 10, 15, 30, 60 minutes.” col. 5, lines 3-15].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, and Agarwal before him at the time of invention, to modify the combination to incorporate specific types of analyst metadata of Agarwal.
Given the advantage of including information about the analysts for accurate analysis, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Cetintemel, Bailey, and Agarwal disclose the system of claim 1.  Cetintemel further discloses wherein when executed by the one or more processors to identify the data features from the plurality of documents, the set of instructions further causes the system to identify the data features using at least one of: 1) a natural language processor [“term and weight pairs” pg. 3, col. 1, line 19], 2) k- means, and 3) latent Dirichlet allocation and topic modeling.

Regarding Claim 3, Cetintemel, Bailey, and Agarwal disclose the system of claim 1.  Cetintemel further discloses wherein when executed by the one or more processors to generate the tokenized data source, the set of instructions further causes the system to generate the tokenized data source using white space tokenization [“a term is a word” pg. 3, col. 1, line 22].

Claim 5 is rejected on the same grounds as claim 1.

Regarding Claim 6, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.  Cetintemel further discloses further comprising identifying, the extracted data features from a collection of source data [“term and weight pairs” pg. 3, col. 1, line 19].

Regarding Claim 7, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.  Cetintemel further discloses further comprising:
creating the tokenized data source by tokenizing source data [“a term is a word” pg. 3, col. 1, line 22]; and 
vectorizing the tokenized data source [“each document is represented as a vector of term and weight pairs” pg. 3, col. 1, lines 18-19].

Regarding Claim 9, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.  Cetintemel further discloses further comprising generating the extracted data features using a custom feature list [“a term is a word” pg. 3, col. 1, line 22; Note: Using only words from a document can be a custom feature list.].

Regarding Claim 10, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.  Cetintemel further discloses wherein the data cluster is a first data cluster in a plurality of data clusters identified by analyzing the extracted data features [“profile vector” p1, p2, p3 in Figure 1]; and
the selecting comprises selecting an object within each of the plurality of data clusters having a largest magnitude [“cluster representative” pg. 4, col. 1, lines 8-9; “threshold” pg. 4, col. 1, line 7].

Regarding Claim 11, Cetintemel, Bailey, and Agarwal disclose the method of claim 5 7.  Cetintemel further discloses where the creating comprises creating the tokenized data source using a white space tokenization [“a term is a word” pg. 3, col. 1, line 22].

Regarding Claim 13, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.  Cetintemel further discloses further comprising:
selecting a second data source [“WWW pages” Abstract]; and 
creating, using the computer-based discovery avatar, a second set of data clusters from the second data source [“Internet users” pg. 1, col. 1, line 27; Note: several users would each have their own user profiles].

Regarding Claim 14, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.  Cetintemel further discloses further comprising:
deploying the computer-based discovery avatar for use on a plurality of data sources [“WWW pages” Abstract];
creating a plurality of data clusters from the plurality of data sources [“clustering document vectors” pg. 4, line 1];
scoring the plurality of data clusters [“score and then rank-order a collection of documents based on their likelihood of relevance to a particular profile.” §4.3, lines 3-5] according to relevance to the substantive topic [“Yahoo! categories” Abstract]; and
ranking the plurality of data sources based on the scoring [“score and then rank-order a collection of documents based on their likelihood of relevance to a particular profile.” §4.3, lines 3-5].

Regarding Claim 16, Cetintemel discloses a method for deploying a computer-based discovery avatar on a data repository, the method comprising:
analyzing data features extracted from a data source [“term and weight pairs” pg. 3, col. 1, line 19] to determine a one or more data clusters [“clustering document vectors” pg. 4, col. 1, line 1; “profile vector” pg. 4, col. 1, line 17], wherein the one or more data clusters include extracted data features that share an attribute that is related to a super-set topic of a first analyst and at least a second analyst [“categorize WWW pages taken from Yahoo! categories” Abstract; “profile vector” pg. 4, col. 1, line 17], and wherein the one or more data clusters include identifiers that are associated with a plurality of data elements from the source data [“representative vector” pg. 4, col. 1, line 3]; 
selecting a plurality of data elements from the one or more data clusters according to the identifiers relating to the super-set topic [“Users provide feedback to the system about the data items” pg. 2, col. 1, lines 30-31; “Relevance feedback” pg. 3, col. 1, line 47; “incremental feedback” pg. 3, col. 2, line 24]; 
determining:
	a first score for a first data element of the plurality of data elements based on data representative of a relevance of the first data element to the super-set topic [“Users provide feedback to the system about the data items” pg. 2, col. 1, lines 30-31]; and
		a second score for a second data element of the plurality of data elements based on data representative of a relevance of the second data element to the super-set topic [“Users provide feedback to the system about the data items” pg. 2, col. 1, lines 30-31],
	comparing the first score to the second score [“incremental feedback can update a query (or profile) for each individual document judgment” pg. 3, col. 2, lines 24-27];
generating the computer-based discovery avatar parent by optimizing a first mathematical model based on the comparing [“profile vector” Figure 1]; 
generating a computer-based discovery avatar child by optimizing a second mathematical model based on a second set of extracted data features that share a second attribute that is related to both the super-set topic and a subset topic [“the document vector is incorporated into that cluster and the cluster representative is repositioned” pg. 4, col. 1, lines 7-9; Fig. 1; “Yahoo! categories” Abstract].
However, Cetintemel fails to explicitly disclose 
wherein the determining comprises determining the first score and the second score further based on: a metadatum associated with the first analyst and a metadatum associated with the at least a second analyst [“it will calculate a score for other features based on the query and on other user metadata” ¶32].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel and Bailey before him at the time of invention, to modify the system of Cetintemel to incorporate use of metadata for scoring of Bailey.
Given the advantage of using more data, such as metadata, for scoring to improve score accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Cetintemel fails to explicitly disclose wherein the metadatum associated with the first and second analysts includes data representative of at least one of a skill, expertise, knowledge, training, experience, performance, title, and credentials of the first and second analysts.
Agarwal discloses wherein the metadatum associated with the first and second analysts includes data representative of at least one of a skill, expertise, knowledge, training, experience, performance, title, and credentials of the first and second analysts [“Including, but not limited to one or more of the following: a code name which does not include his real name; keywords of expertise; number of years experience in each area of expertise; degrees earned; number of years of school after completion of high school or college; companies worked for or schools/training programs attended in the past or present; age; language; neighborhood, city, state, and/or country of residence; quality score as judged by previous consumer interactions; compensation rate for consumer advice; and whether the expert is available at the actual moment of consumers query or within 1, 2, 5, 10, 15, 30, 60 minutes.” col. 5, lines 3-15].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, and Agarwal before him at the time of invention, to modify the combination to incorporate specific types of analyst metadata of Agarwal.
Given the advantage of including information about the analysts for accurate analysis, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 18, Cetintemel, Bailey, and Agarwal disclose the method of claim 16.  Cetintemel further discloses further comprising memorializing and locking the computer-based discovery avatar parent from further iterative improvement [“set to 0…active vectors will not be changed with feedback, and virtually no adaptation will take place” pg. 6, col. 1, lines 5-7].

Regarding Claim 19, Cetintemel, Bailey, and Agarwal disclose the method of claim 16.  Cetintemel further discloses further comprising generating a cross-trained mathematical model based on the first mathematical model and the second mathematical model [“incorporating a new document vector into a profile vector” pg. 4, col. 2, lines 20-21; Note: the updated model uses the attributes of the original model as a starting point before updating.].

Regarding Claim 22, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.
However, Cetintemel fails to explicitly disclose wherein the metadatum associated with the first and second analysts further includes data representative of at least one of a rating, and a date of the rating of the first and second analysts.
Agarwal discloses wherein the metadatum associated with the first and second analysts further includes data representative of at least one of a rating, and a date of the rating of the first and second analysts [“Including, but not limited to one or more of the following: a code name which does not include his real name; keywords of expertise; number of years experience in each area of expertise; degrees earned; number of years of school after completion of high school or college; companies worked for or schools/training programs attended in the past or present; age; language; neighborhood, city, state, and/or country of residence; quality score as judged by previous consumer interactions; compensation rate for consumer advice; and whether the expert is available at the actual moment of consumers query or within 1, 2, 5, 10, 15, 30, 60 minutes.” col. 5, lines 3-15; Note: A rating can be any number of the metadata’s enumerated above].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, and Agarwal before him at the time of invention, to modify the combination to incorporate the rating of Agarwal.
Given the advantage of using more data, such as metadata of rating, for scoring to improve score accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 4, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cetintemel, Bailey, and Agarwal, in view of Hsu et al. (hereinafter Hsu), A Practical Guide to Support Vector Classification.
Regarding Claim 4, Cetintemel, Bailey, and Agarwal disclose the system of claim 1.  Cetintemel further discloses wherein the computer-based discovery avatar is a first computer- based discovery avatar based on a first mathematical model [“profile vector” Figure 1] and wherein when executed by the one or more processors, the set of instructions further causes the system to:
create a second computer-based discovery avatar by optimizing a second mathematical model [“Incorporating a document vector into a profile vector” Figure 1; Note: By updating the existing profile vector with a new document vector a new updated profile vector is created.]; 
create a cross-trained mathematical model incorporating a second attribute from the first mathematical model inherent in the first computer-based discovery avatar within the second computer-based discovery avatar [“incorporating a new document vector into a profile vector” pg. 4, col. 2, lines 20-21; Note: the updated model uses the attributes of the original model as a starting point before updating.].
However, Cetintemel fails to explicitly disclose validate the cross-trained mathematical model by deploying the second computer-based discovery avatar on the tokenized data source.
Hsu discloses validate the cross-trained mathematical model by deploying the second computer-based discovery avatar on the tokenized data source [“cross-validation” pg. 5, lines 16-19].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, Agarwal and Hsu before him at the time of invention, to modify the combination to incorporate validation of Hsu.
Given the advantage of validating a model to ensure model accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 12, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.
However, Cetintemel fails to explicitly disclose further comprising categorizing, using the computer-based discovery avatar, the tokenized data source using a support vector machines.
Hsu discloses further comprising categorizing, using the computer-based discovery avatar, the tokenized data source using a support vector machines [“support vector machine (SVM) is a popular classification technique” Abstract; Table I].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, Agarwal, and Hsu before him at the time of invention, to modify the combination to incorporate SVMs of Hsu for classification.
Given the advantage of ease of classification by using a useful, well-tested, and well-known classification technique, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cetintemel, Bailey, and Agarwal, in view of Chi et al. (hereinafter Chi), U.S. Patent Application Publication 2003/0018636.
Regarding Claim 8, Cetintemel, Bailey, and Agarwal disclose the method of claim 5.
However, while Cetintemel discloses clustering in general, Cetintemel fails to explicitly disclose wherein the analyzing comprises analyzing the extracted data features from the tokenized data source to identify the data cluster based on at least one of: 1)  k-means clustering, and 2) latent Dirichlet allocation and topic modeling.
Chi discloses wherein the analyzing comprises analyzing the extracted data features from the tokenized data source to identify the data cluster based on at least one of: 1)  k-means clustering, [“Multi-model clustering” and “using a type of multi-modal clustering such as K-means” Abstract] and 2) latent Dirichlet allocation and topic modeling.
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, Agarwal, and Chi before him at the time of invention, to modify the combination to incorporate K-means clustering of Chi.
Given the advantage of a substitution of the known element of K-means clustering to obtain predictable results and the use of a known technique of K-means clustering to improve the combination in a similar way, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cetintemel and Bailey in view of Wang, U.S. Patent Application Publication 20060173715.
Regarding Claim 15, Cetintemel, Bailey, and Agarwal disclose the method of claim 14.
However, Cetintemel fails to explicitly disclose wherein the plurality of data sources include electronic patient records, the method further comprising identifying, using the computer- based discovery avatar, adverse effects of drugs.
Wang discloses wherein the plurality of data sources include electronic patient records, the method further comprising identifying, using the computer- based discovery avatar, adverse effects of drugs [“the following steps occur: 1) patient 101 visits provider organization 102 and receives treatment and/or tests; 2) as a result of this treatment and/or tests the patient's medical record is modified, and the modification sent to the tool in way of clinical message/medical data 103; 3) information pertaining to this new medical record is provided to the tools of the present invention such as data processing system 104, medical logic object(s) 105, and clinical rules 106, the information is then processed for retrieval at a later date and/or examined in view of related information to identify potential adverse drug events and/or other conditions requiring immediate notice; and 4) where indicated, alert signals are generated and submitted as appropriate.” ¶47].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, Agarwal, and Wang before him at the time of invention, to modify the combination to incorporate patient records and identifying adverse drug effects of Wang.
Given the advantage of applying the system to patient records in order to identify adverse drug effects and prevent them, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cetintemel, Bailey, and Agarwal in view of Rennison et al. (hereinafter Rennison), U.S. Patent 6,154,213.
Regarding Claim 17, Cetintemel, Bailey, and Agarwal disclose the method of claim 16.
However, Cetintemel fails to explicitly disclose wherein the subset topic is defined by terms that are included in a set of terms used to define the super-set topic, or terms that are additive to a set of terms used to define the super-set topic.
Rennison discloses wherein the subset topic is defined by terms that are included in a set of terms used to define the super-set topic, or terms that are additive to a set of terms used to define the super-set topic [“"X is subtopic of Y" (inverse "is supertopic of"): this is a general parent/child relation, where the important defining factor is that more information is specified in the child than in the parent (e.g. a distinguishing feature, another modifying term, etc.).” col. 23, lines 26-32; “The basic idea is that if a document is "about" a subtopic, e.g. jazz, that entails that it is also loosely "about" the supertopic music.” col. 31, lines 36-38].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, Agarwal, and Rennison before him at the time of invention, to modify the combination to incorporate terms used for supertopics and subtopics.
Given the advantage of organizing information based on related topics in order to improve classification, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cetintemel, Bailey, and Agarwal in view of Harris, U.S. Patent Application Publication 2003/0187584.
Regarding Claim 20, Cetintemel, Bailey, and Agarwal disclose the method of claim 16.
However, Cetintemel fails to explicitly disclose wherein the determining comprises scoring the first and second data elements by assigning a score as a measure of certainty based on a distance between a positioning of a respective data element of the first and second data elements from a hyper-plane.
Harris discloses wherein the determining comprises scoring the first and second data elements by assigning a score as a measure of certainty based on a distance between a positioning of a respective data element of the first and second data elements from a hyper-plane [“a score for a particular sample is the Euclidean distance from that hyperplane” ¶31, 35].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cetintemel, Bailey, Agarwal, and Harris before him at the time of invention, to modify the combination to incorporate the scoring technique of Harris.
Given the advantage of scoring the data to improve classification accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123